In a proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Oyster Bay, dated June 4, 1985, which, after a hearing, denied the petitioner’s application for a special exception permit to construct and operate a drive-through window at an existing, fast-food restaurant in a "Business G” district, the appeal is from a judgment of the Supreme Court, Nassau County (Bur-stein, J.), dated December 3, 1985, which annulled the determination and directed the appellant to grant the application upon conditions which it deemed reasonable and appropriate.
Ordered that the judgment is affirmed, without costs or disbursements.
The specific findings made by the appellant in support of its denial of the petitioner’s application are not supported by substantial evidence in the record (see, Matter of Sullivan v Town Bd., 102 AD2d 113, appeal dismissed 63 NY2d 952). Accordingly, the determination was properly annulled. We likewise find no error in directing the appellant to grant the permit subject to the imposition of reasonable conditions to minimize its adverse impact on the surrounding area (see, Matter of North Shore Steak House v Board of Appeals, 30 NY2d 238). Brown, J. P., Weinstein, Rubin and Spatt, JJ., concur.